Exhibit 10(E)

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED COMPENSATION PLAN FOR

NON-EMPLOYEE DIRECTORS

Originally Effective August 9, 1990

As Amended and Restated on August 16, 2011

 

1. Purpose:

The purposes of the Plan are to attract and retain the services of experienced
and knowledgeable non-employee directors, to encourage Eligible Directors of
Carpenter Technology Corporation (the “Company”) to acquire a proprietary and
vested interest in the growth and performance of the Company, and to generate an
increased incentive for Eligible Directors to contribute to the Company’s future
success and prosperity, thus enhancing the value of the Company for the benefit
of its stockholders.

This Plan is an amendment and restatement of the Carpenter Technology
Corporation Non-Qualified Stock Option Plan for Non-Employee Directors as
adopted effective August 9, 1990, and subsequently amended and/or restated as
set out in Section 15 below. The rights of any Eligible Director whose service
as an Eligible Director ended on or before August 16, 2011 shall be governed by
the terms of the Plan as in effect when that Eligible Director’s Award was
granted. This amendment and restatement of the Plan does not increase the number
of Shares theretofore otherwise available under the Plan.

 

2. Definitions:

As used in the Plan, the following terms shall have the meanings set forth
below:

a) “Annual Retainer” shall mean base compensation for services as an Eligible
Director. Annual Retainer shall not include meeting fees, committee service
fees, if any, expense allowances or reimbursements or any other additional
compensation for services as an Eligible Director.

b) “Award” shall mean the Options and Stock Units granted under the Plan.

c) “Award Agreement” shall mean a written agreement, instrument or document
evidencing an Award.

d) “Beneficiary” shall mean the person who the Eligible Director designates to
receive any unpaid portion of the Eligible Director’s account should the
Eligible Director’s death occur before the Eligible Director receives the entire
balance to the credit of such Eligible Director’s account. If the Eligible
Director does not designate a Beneficiary, the Beneficiary shall be the person’s
spouse if the person is married at the time of death, or the Eligible Director’s
estate if unmarried at the time of the person’s death.

e) “Board” shall mean the Board of Directors of the Company. (Including Any
Committee designated by the Board).

f) “Cause” shall mean the Eligible Director’s: (i) willful misconduct or gross
negligence in connection with the performance of the Eligible Director’s duties
for the Company



--------------------------------------------------------------------------------

or any affiliated company; (ii) conviction of, or a plea of guilty or nolo
contendere to, a felony or a crime involving fraud or moral turpitude;
(iii) engagement in any business that directly or indirectly competes with the
Company or any affiliated company; or (iv) disclosure of trade secrets, customer
lists or confidential information of the Company or any affiliated company to a
competitor or unauthorized person.

g) “Chair Retainer” shall mean compensation for services as Chair of a committee
of the Board of Directors of the Company.

h) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

i) “Common Stock” shall mean the Common Stock, $5.00 par value, of the Company.

j) “Company” shall mean Carpenter Technology Corporation, a Delaware
corporation, or any successor corporation.

k) “Disability” shall mean that a qualified physician designated by the Company
has reviewed and approved the determination that an Eligible Director is either:

(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees or directors of the Company or any subsidiary.

l) “Election Date” shall mean with respect to an Option hereunder the date of
the appointment, election, or re-election of the Eligible Director that prompted
the grant of such Option.

m) “Eligible Director” shall mean each director of the Company who is not an
employee of the Company or any of the Company’s subsidiaries (as defined in
section 424(f) of the Code), or who is not otherwise excluded from participation
by agreement.

n) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

o) “Fair Market Value” shall mean the fair market value of the Company’s Common
Stock, determined in accordance with section 409A of the Code, and based upon
(i) the last sale price of the Common Stock on the date on which such value is
determined, as reported on the consolidated tape of New York Stock Exchange
issues or, if there shall be no trades on such date, on the date nearest
preceding such date; (ii) if the Common Stock is not then listed for trading on
the New York Stock Exchange, the last sale price of the Common Stock on the date
on which such value is determined, as reported on another recognized securities
exchange or on

 

2



--------------------------------------------------------------------------------

the NASDAQ National Market System if the Common Stock shall then be listed and
traded upon such exchange or system or, if there shall be no trades on such
date, on the date nearest preceding such date; or (iii) the mean between the bid
and asked quotations for such stock on such date (as reported by a recognized
stock quotation services) or, in the event that there shall be no bid or asked
quotations on such date, then upon the basis of the mean between the bid and
asked quotations on the date nearest preceding such date.

p) “Grant Date” shall mean, with respect to an Option hereunder, the date upon
which such Option is granted; and with respect to Stock Units, the date upon
which such Stock Units are awarded.

q) “Option” shall mean any right granted to an Eligible Director allowing such
Eligible Director to purchase Shares at such price or prices and during such
period or periods as set forth under the Plan. All Options shall be
non-qualified options not entitled to special tax treatment under section 422 of
the Code.

r) “Plan Year” shall mean the 12-month period beginning October 1 and ending
September 30.

s) “Separation from Service” shall mean a “separation from service” within the
meaning of section 409A of the Code and the Treasury regulations and other
guidance issued thereunder.

t) “Shares” shall mean shares of Common Stock.

u) “Stock Unit” shall mean the right to receive, upon satisfaction or lapse of
any applicable vesting requirement or forfeiture condition specified in this
Plan or as otherwise specified in an Award Agreement, one share of Common Stock.
For purposes of this Plan, fractional Stock Units, measured to the nearest four
decimal places, may be credited.

v) “Unit” shall mean a Stock Unit.

 

3. Administration:

a) The Plan shall be administered by the Company. Subject to the terms of the
Plan, the Board shall have the power to interpret the provisions and supervise
the administration of the Plan. Any action of the Board in administering the
Plan shall be final, conclusive and binding on all persons, including the
Company, Eligible Directors, persons claiming rights from or through Eligible
Directors and stockholders of the Company.

b) Subject to the provisions of the Plan, the Board shall have full and final
authority in its discretion (i) to determine the terms and conditions of any
Award granted under the Plan (including, but not limited to, restrictions as to
vesting, transferability or forfeiture, exercisability or settlement of an Award
and waivers or accelerations thereof, based in each case on such considerations
as the Board shall determine) and all other matters to be determined in
connection with an Award; (ii) to determine whether, to what extent, and under
what circumstances an Award may be canceled, forfeited, or surrendered; (iii) to
correct any defect or supply any omission or reconcile any inconsistency in the
Plan, and to adopt, amend and rescind such rules

 

3



--------------------------------------------------------------------------------

and regulations as, in its opinion, may be advisable in the administration of
the Plan; and (iv) to make all other determinations as it may deem necessary or
advisable for the administration of the Plan. Notwithstanding the foregoing, an
Eligible Director must be recused and abstain from participating in any action
of the Board that affects his or her outstanding Award.

c) Notwithstanding anything to the contrary herein, discretionary Awards to any
Eligible Director under the Plan shall be made by the Board or an independent
committee of the Board without the vote of any directors who are also employees
of the Company.

 

4. Shares Subject to the Plan:

a) Total Number. Subject to future adjustment as provided in this Section, the
total number of Shares available for Awards under the Plan as of the August 16,
2011 date of the amendment and restatement is 874,080. Any Shares issued
hereunder may consist, in whole or in part, of authorized and unissued Shares or
treasury Shares.

b) Reduction of Shares Available.

(i) The grant of an Option will reduce the number of Shares available for
further grants by the number of Shares subject to such Option.

(ii) Any shares issued by the Company through the assumption or substitution of
outstanding grants from an acquired company shall not reduce the Shares
available for grants under the Plan.

(iii) The grant of Stock Units will reduce the number of Shares available for
further grants by the number of Units granted.

c) Increase of Shares Available. The lapse, cancellation or other termination of
an Option or Unit that has not been fully exercised or paid shall increase the
available Shares for such Options or Units by the number of Shares that have not
been issued upon exercise of such Option or payment of such Unit.

d) Other Adjustments. The total number and kind of Shares available for Options
or Units under the Plan or which may be allocated to any one Eligible Director,
the number and kind of Shares subject to outstanding Options or Units, and the
exercise price for such Options or the value of Units shall be appropriately
adjusted by the Board for any increase or decrease in the number of outstanding
Shares resulting from a stock dividend, subdivision, combination of Shares,
reclassification, or other change in corporate structure affecting the Shares or
for any conversion of the Shares into or exchange of the Shares for other Shares
as a result of any merger or consolidation (including a sale of assets) or other
recapitalization as may be necessary to maintain the proportionate interest of
the Option or Unit holder.

 

5. Initial Options:

Initial Options may be granted to Eligible Directors as follows: Each Eligible
Director who has not previously received a grant under this Plan may be granted
an Option to acquire up to 4,000 Shares (or such different number of Shares as
the Board may determine by duly adopted

 

4



--------------------------------------------------------------------------------

resolution, consistent with any applicable requirements under securities laws or
continued listing standards of the principal stock exchange for trading of the
Common Stock) on such Eligible Director’s Election Date or such later date as
may be required to comply with the Company’s normal practices under applicable
securities laws and regulations.

 

6. Retainer Stock Units:

a) Required Annual Grant of Stock Units. On the date of the annual meeting of
stockholders or on such other date as the Board may determine from time to time
in light of the Company’s prevailing practices for the grant of equity-based
awards to other personnel, each Eligible Director shall be granted each year, in
place of equivalent cash compensation, a number of Stock Units determined by
dividing 50% of the Eligible Director’s Annual Retainer by the Fair Market Value
on that date.

b) Election as to Annual Stock Units. By written election filed with the Board
prior to the end of the preceding Plan Year, an Eligible Director may elect to
increase the percentage in Section 6(a) above up to 100%, and thereby have up to
the entire amount of the Eligible Director’s Annual Retainer for the following
Plan Year granted in Stock Units. An Eligible Director may also elect, by
written election filed with the Board prior to the end of the preceding Plan
Year, to have a portion or all of his or her Chair Retainer for the following
Plan Year granted in Stock Units. An election under this Section 6(b) shall
expire at the end of each Plan Year for which the election was made.

c) Other Stock Units. In addition to and not in lieu of the provisions of this
Section 6, other Stock Units may be awarded to Eligible Directors pursuant to
Section 7 of this Plan.

 

7. Other Awards of Options or Stock Units:

In addition to an initial grant of an Option pursuant to Section 5, or an award
of Stock Units pursuant to Section 6, other Options or Stock Units may be
granted to Eligible Directors as follows:

a) Annual Grant. Each Eligible Director on or after the Effective Date of the
Plan may be granted, immediately after the annual meeting of the Company’s
stockholders or on such other regularly scheduled date as the Board may
determine from time to time in light of the Company’s prevailing practices for
the grant of equity-based awards to other personnel, Options, Stock Units, or a
combination of Options and Stock Units with respect to that number of Shares
having a Fair Market Value on the Grant Date of up to Ninety Thousand Dollars
($90,000) (or such different dollar amount as the Board may determine by duly
adopted resolution, consistent with any applicable requirements under securities
laws or continued listing standards of the principal stock exchange for trading
of the Common Stock), either in lieu of or in addition to such Eligible
Director’s Annual Retainer.

b) Other Grants or Awards. In addition to an annual Option grant or Stock Units
award pursuant to Section 7(a) above, each Eligible Director may be granted or
awarded, at any time and from time to time as may be determined by the Board,
Options or Stock Units with respect to such number of Shares as the Board may
determine by duly adopted resolution,

 

5



--------------------------------------------------------------------------------

consistent with any applicable requirements under this Plan, securities laws or
continued listing standards of the principal stock exchange for trading of the
Common Stock.

 

8. General Terms of Options:

The following provisions shall apply to any Option:

a) Option Price. The purchase price per Share purchasable under an Option shall
be 100% of the Fair Market Value of a Share on the Grant Date.

b) Option Period. Each Option shall expire ten years from its Grant Date,
subject to earlier termination as hereinafter provided.

c) Exercisability. Each Option granted under this Plan shall become exercisable
by the Eligible Director only after completion of one year of Board service
immediately following the Grant Date; provided, however, that one quarter of the
Options granted within the one year period preceding the Eligible Director’s
Separation from Service (for any reason other than death or Disability) shall
become exercisable in whole or in part for every three months of service
completed following the Grant Date. In the event of Separation from Service due
to death or Disability, all Options granted to such Eligible Director shall
become immediately exercisable. Exercise of any or all prior existing Options
shall not be required. In the event of the Separation from Service as an
Eligible Director other than for Cause, an exercisable Option may be exercised
at any time prior to the expiration of the original ten-year term. In the event
of removal for Cause, all outstanding Options shall be of no force and effect.

d) Nontransferability of Options. No Option under this Plan may be transferable
by the Eligible Director except by will or the laws of descent and distribution.
If an option is exercisable under Section 8(c) as of the date of an Eligible
Director’s death, the Option may be transferred to the Eligible Director’s
personal representative, heirs or legatees (“Transferee”) and may be exercised
by the Transferee for the remainder of the exercise period then available to the
Eligible Director.

e) Method of Exercise. Any Option may be exercised by the Eligible Director in
whole or in part at such time or times and by such methods as the Board may
specify. An applicable Award Agreement may provide that the Eligible Director
may make payment of the Option price in cash, Shares held by the Director, or
such other consideration as the Board may specify, including but not limited to
“cashless exercise” arrangements such as through a broker or by net exercise, to
the extent permitted by applicable law, or any combination thereof, having a
Fair Market Value on the exercise date equal to the total Option price.

f) Automatic Exercise of Options. An Option that is exercisable but unexercised
as of the last day of the original ten-year term of the Option shall be
automatically exercised on the last day of the Option’s original ten-year term
if the purchase price of the Option is less than the Fair Market Value of a
Share on such date and the automatic exercise will result in the issuance of at
least 1 whole share of Common Stock to the Eligible Director after payment of
the purchase price and any applicable tax withholding requirements. Payment of
the purchase price and any applicable tax withholding requirements shall be made
by having a number of Shares withheld,

 

6



--------------------------------------------------------------------------------

the Fair Market Value of which as of the date of exercise is sufficient to
satisfy payment of the exercise price and any applicable tax withholding
requirements.

 

9. General Terms of Stock Units:

a) Vesting or Forfeiture of Stock Units.

(i) Stock Units granted pursuant to an election under Section 6(b) are at all
times fully vested and are nonforfeitable.

(ii) Stock Units granted pursuant to Section 6(a) or Section 7 shall vest one
year after the Grant Date; provided, however, that one quarter of the Stock
Units granted within the one year period preceding the Eligible Director’s
Separation from Service (for any reason other than death or Disability) shall
vest for every three months of service completed following the Grant Date. In
the event of Separation from Service due to death or Disability, all Stock Units
granted pursuant to Section 6(a) and Section 7 to such Eligible Director shall
immediately vest. In the event of removal for Cause, all Stock Units granted
pursuant to Section 6(a) and Section 7 to such Eligible Director shall be
forfeited.

b) Nontransferability of Units. Stock Units may not be sold, transferred,
pledged, assigned or otherwise alienated, other than by will or by the laws of
descent and distribution.

 

10. Dividend Equivalents:

An Eligible Director who has been granted Stock Units will also be allocated
additional Units, determined on a quarterly basis, with respect to the payment
of dividends on outstanding Common Stock within thirty (30) days following the
date the dividend was paid to the holders of the Common Stock. The number of
additional Units to be allocated will be determined by multiplying the quarterly
dividend per Share, if any, for the immediately preceding quarter by the number
of Units credited to the Eligible Director’s account on the first day of that
calendar quarter and dividing the result by the Fair Market Value on the last
business day of that quarter. Any additional Units credited to the Eligible
Director’s account pursuant to this Section 10 with respect to Stock Units will
be forfeited if and when such Stock Units are forfeited and will be payable if
and when such Stock Units are payable.

 

11. Payment of Stock Units:

a) Credit to Eligible Director’s Account. In connection with each grant of Stock
Units to an Eligible Director, the Eligible Director’s account shall be credited
with such amount of Stock Units, subject to the forfeiture or vesting terms and
conditions established as part of the grant or as set forth in an Award
Agreement. Separate accounts or subaccounts shall be established for crediting
Stock Units granted under Section 6 and for crediting Stock Units granted under
Section 7. Stock Units granted under Section 6(a) and Section 7 shall vest and
no longer be subject to forfeiture as provided in Section 9(a)(ii) or as
otherwise provided in an applicable Award Agreement. Upon forfeiture, Stock
Units shall be subtracted from the Eligible Director’s account, along with any
additional Units that were credited to the account as dividend equivalents.

 

7



--------------------------------------------------------------------------------

b) Payment of Stock Units Awarded Under Section 6 and Section 7. The following
applies in the event neither an election for deferral of units has been made
under Section 11(c) nor an election for installment payments has been made under
Section 11(d). All vested Stock Units awarded pursuant to Section 6 and
Section 7 shall be settled and payable in Shares only upon the Eligible
Director’s Separation from Service with the Board. As soon as practicable and no
more than thirty (30) days following the Eligible Director’s Separation from
Service from the Board, the Eligible Director (or, in the event of death, the
Eligible Director’s Beneficiary) shall receive Shares in payment of the vested
Stock Units credited to the Eligible Director’s account in a single lump sum
distribution, with the number of Shares equal to the number of such whole Stock
Units credited to the Eligible Director’s account and with cash paid in lieu of
any fractional Units based on the Fair Market Value on the date of the Eligible
Director’s Separation from Service as an Eligible Director.

c) Deferral of Units. Effective for Units granted on or after August 16, 2011,
for compensation earned and paid in Plan Years commencing on or after October 1,
2011 and annual elections thereafter, the Company may, but need not, permit an
Eligible Director to defer receipt of payment in satisfaction of earned Units,
provided that any such deferral shall be administered in compliance with section
409A of the Code and the Treasury regulations and other guidance thereunder,
including the following rules:

(i) An Eligible Director may only elect to defer payment of vested Stock Units
by making a valid, irrevocable election prior to the close of the Plan Year
preceding the Plan Year for which the award of Stock Units is granted;

(ii) Unless otherwise provided by the Company, during the deferral period, the
Eligible Director shall have those rights with respect to Units set forth at
Section 10;

(iii) An Eligible Director may elect to have such Units paid upon the later of
the Eligible Director’s Separation from Service or a date specified by the
Eligible Director, provided that such date shall be no earlier than the first
day of the fourth month of the Company’s fiscal year following the year during
which such Units are vested;

(iv) If the Eligible Director makes an election pursuant to Section 11(c)(iii)
above, the Eligible Director may also elect to have the Units subject to such
election paid on the earlier of the Eligible Director’s Disability or a 409A
Change in Control (as defined in Section 12) in the event that the Eligible
Director experiences a Separation from Service prior to the specified date
elected pursuant to Section 11(c)(iii) above;

(v) Payment of Units deferred pursuant to this Section 11(c) shall be made in a
lump sum no more than thirty (30) days following the payment event elected
pursuant to this Subsection (c), unless the Eligible Director has elected
pursuant to Section 11(d) below to receive payment of such deferred Units in
installments, in which event payment shall be made in accordance with Subsection
(d) below; and

(vi) The Company is authorized to take such action as it deems necessary and
reasonable to avoid the application of the additional tax described in section
409A(a)(1)(B) of the Code to any Award deferred hereunder.

 

8



--------------------------------------------------------------------------------

d) Installment Payments. Effective for Units granted on or after June 29, 2010,
for compensation earned and paid in Plan Years beginning on or after October 1,
2010 and annual elections thereafter, the Company may, but need not, permit an
Eligible Director to elect to receive Shares in payment of Units credited to the
Eligible Director’s account and otherwise vested and payable under Section 9 and
Section 11(a) in annual installments payable over either ten or fifteen years
beginning (1) with respect to Units for which the Eligible Director has not made
a deferral election pursuant to Section 11(c) above, as soon as is practicable
but in any event no more than thirty (30) days after the Eligible Director’s
Separation from Service; or (2) with respect to Units for which the Eligible
Director has made a deferral election pursuant to Section 11(c) above, upon the
permissible payment event under Section 409A of the Code elected by the Eligible
Director in the deferral election made pursuant to Section 11(c). Subsequent
installment payments shall be made on the same date thereafter annually. Such
election shall be made in the manner prescribed by the Company, but in no event
later than the close of the Plan Year preceding the Plan Year for which the
award of Units is granted. An election made under this Section 11(d) shall be
administered in compliance with Section 409A of the Code and the Treasury
regulations and other guidance issued thereunder. If an Eligible Director does
not make a valid, irrevocable election under this Section or Section 11(c), the
Eligible Director’s Shares in payment of Units credited to the Eligible
Director’s account shall be paid in accordance with Section 11(b).

The provisions of Sections 11(c) and 11(d) above shall apply to any Units
awarded that are subject to the application of Code Section 409A.

 

12. Change in Control:

a) Notwithstanding anything in this Plan to the contrary, in the event of a
Change in Control of the Company, the Options granted under Sections 5 and 7
shall vest and become immediately exercisable and any unvested Stock Units
granted under Sections 6 and 7 shall vest.

b) For purposes of this Plan, “Change in Control” means:

(i) the acquisition by any individual, entity or group within the meaning of
section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either (A) the then-outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 12(b), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Sections
12(b)(iii)(A), 12(b)(iii)(B) and 12(b)(iii)(C);

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board during any 12 month period; provided, however, that any individual
becoming a director subsequent to the

 

9



--------------------------------------------------------------------------------

date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or stock of another entity (a “Business Combination”),
in each case, unless, following such Business Combination, (A) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person [excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination]
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

c) For purposes of this Plan, a “409A Change in Control” means a Change in
Control that satisfies the definition of a “change in control” under
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder.

 

13. Amendments and Termination:

a) General Authority of the Board. The Board may amend or terminate the Plan at
any time, without approval thereof by the stockholders of the Company or any
other person, except that (i) the Board may not amend the Plan without approval
of the Company’s stockholders if (A) stockholder approval is necessary in order
for the Plan to comply with any requirement that confers a material benefit on
the Company or its stockholders under the Code or other applicable tax or
securities laws or regulations or (B) such amendment would constitute a

 

10



--------------------------------------------------------------------------------

repricing or exchange of any outstanding Option or Unit, which would require
stockholder approval under the rules of any exchange upon which the Company’s
Common Stock is listed; and (ii) the Board may not amend or terminate the Plan
at a time (or in a manner) that would adversely impair or affect any rights or
obligations under any outstanding Option or Unit, without the consent of the
affected Eligible Director, unless such amendment or termination is required by
the Code, applicable securities laws, or the rules of any exchange upon which
the Company’s Common Stock is listed.

b) Amendment With Approval of Stockholders. The Plan may otherwise be amended or
terminated by the Board, at any time and in any manner that is permitted by
applicable law, if the effectiveness thereof is subject to approval by the
stockholders of the Company, and such stockholder approval is obtained.

 

14. General Provisions:

a) Compliance Regulations. All certificates for Shares delivered under this Plan
pursuant to any Option or Unit shall be subject to such stock-transfer orders
and other restrictions as the Board may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Board may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions. The Company shall not be required to issue or deliver any Shares
under the Plan prior to the completion of any registration or qualification of
such Shares under any federal or state law, or under any ruling or regulations
of any governmental body or national securities exchange that the Board in its
sole discretion shall deem to be necessary or appropriate.

b) Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required by applicable law or the rules of any
stock exchange on which the Common Stock is then listed; and such arrangements
may be either generally applicable or applicable only in specific cases.

c) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

d) Conformity With Law. If any provision of this Plan is or becomes or is deemed
invalid, illegal, or unenforceable in any jurisdiction, or would disqualify the
Plan or any Option or Unit under any law deemed applicable by the Board, such
provision shall be construed or deemed amended in such jurisdiction to conform
to applicable laws or if it cannot be construed or deemed amended without, in
the determination of the Board, materially altering the intent of the Plan, it
shall be stricken and the remainder of the Plan shall remain in full force and
effect.

e) Insufficient Shares. In the event there are insufficient Shares remaining to
satisfy all of the grants of Options or Units made on the same day, such Options
or Units shall be reduced pro-rata.

 

11



--------------------------------------------------------------------------------

f) Section 409A of the Code. The Plan is intended to comply in form and
operation with the requirements of section 409A of the Code and applicable
Treasury regulations and other guidance of general applicability issued
thereunder (“Section 409A”). It is the intention of the Company that the amounts
deferred pursuant to this Plan shall not be included in the gross income of the
Eligible Directors or their Beneficiaries until such time as the deferred
amounts are distributed from the Plan. At all times, this Plan shall be
interpreted and operated (i) in accordance with the requirements of
Section 409A, unless an exemption from Section 409A is available and applicable,
and (ii) to maintain the exemption from Section 409A of awards designed to meet
the short-term deferral exception under Section 409A, and (iii) to preserve the
status of deferrals made prior to the effective date of Section 409A as exempt
from Section 409A (i.e., to preserve the grandfathered status of Awards that
were vested as of, and not modified after, December 31, 2004). Notwithstanding
any provision to the contrary in this Plan, if, at the time of a director’s
Separation from Service, such director has an account in this Plan and is
determined to be a “specified employee” under Section 409A, any payment due to
the director on account of his or her Separation from Service may not be made
before the date that is six months after the date of separation from service
(or, if earlier, the date of death of the director), except as may be otherwise
permitted pursuant to Section 409A.

 

15. Effective Date, Prior Amendments and Termination:

The effective date of this amendment of the Plan is August 16, 2011. The Plan’s
original effective date, as approved by the Board and ratified by the
stockholders on October 30, 1990, was August 9, 1990. The Plan was thereafter
amended (and restated) by the Board on August 10, 1995, with the same ratified
by the stockholders on October 23, 1995; was restated under its current title
(and ratified by the stockholders) on October 20, 1997; and was thereafter
amended effective on April 26, 2001, October 22, 2001, June 29, 2006, and
April 24, 2007, with a ratification of the June 29, 2006 amendment (which
increased the number of available Shares under the Plan) by the Company’s
stockholders on October 16, 2006; and was thereafter amended (and restated) by
the Board effective on April 21, 2009; and was thereafter amended effective on
July 29, 2009; and was thereafter amended and restated effective on June 29,
2010. The Plan will terminate upon the date on which all outstanding Options
have expired or terminated, and all outstanding Units have been paid or
otherwise provided for.

 

12